Title: Richard Cranch to John Adams, 1 February 1792
From: Cranch, Richard
To: Adams, John


Hond. and dear Brother
Braintree Feb: 1st. 1792.
I have lately received a Letter from my worthy Friend and Nephew Mr. William Bond of Portland, informing me that he wishes, thro’ my intervention, to offer his Service to Congress as an assistant in the Mint of the United States which he supposes will be soon established. I have reason to think that very few Persons can be found at present in the United States who are so well acquainted with the Art of cutting and engraving the Dyes, or of working in Gold and Silver as he is. He was a chief Workman, while he resided in London, in making a most magnificent Service of Plate for the Empress of Russia, and has had all the advantages which that City affords for making himself a compleat Master in that Branch of Business. He particularly excells in the Art of Engraving. His moral Character is unimpeached, and his Circumstances in life are very respectable. I have enclosed a Copy of that part of his Letter to me which respects the subject of the Mint, together with some specimens of his Engraving of Dyes. If you should think him deserving the Notice of Congress in the Line in which he offers himself, you would oblige me much in using your Influence in making him known to that Department where the Business of establishing the Mint is to be conducted. A Line from you on the subject, after you have made such Enquiery as your Goodness will prompt you to make, will be very obliging to me. The affair of incorporating the North Precinct of Braintree together with the Farms and Squantum, into a seperate Town, is now before the Genl Court. I have been very closely engaged in the Matter for three Weeks past, as Agent for the Petitioners. We have had all the force of Mr. Hitchborn against us, but he has not yet succeeded. The Report of the joint Committee who came to view the Premisses, was in our favour, that we should be set off as a distinct Town together with the Farms and Squantum, but not to include Knights Neck. This Report was accepted in Senate, and leave given to bring in a Bill for that purpose, and was concurred by the House. A Bill was brought in accordingly (drawn by your Son) which passed the Senate, and was sent down to the House last Friday. I came home the next Day (being very unwell) and have not yet heard of its fate in the House, but I think it will pass. The Senate have named the Town Quincy.
Please to give my most affectionate Regards to Sister Adams, and let her know that my Gratitude to her is more than I can express, for her assistance to me in my late dangerous situation, when on the verge of Death; and for all the concern of a Sister and Friend that she has since had for my Recovery.— “Blessed are the Mercifull for they shall obtain Mercy”.
Your aged and dear Mother, and your Brother and Family are well. Uncle Quincy is as well as usual. Mrs. Norton is so well as to get down stairs again, and her little Boys are finely. The other Branches of our Friends are in usual Health as far as I have heard.

I hope this will meet you and your Family under agreeable Circumstances; and that every Blessing may attend you is the Wish of your obliged and affectionate Brother
Richard Cranch.
My dear Mrs. Cranch and Lucy send their Love to you all.
